Citation Nr: 1715792	
Decision Date: 05/10/17    Archive Date: 05/22/17

DOCKET NO.  11-04 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for a lumbar spine disorder, to include as secondary to service-connected disabilities.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active service from September 1989 to April 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2009 and June 2011 rating decisions by the Department of Veterans Affairs (VA), Regional Office (RO), which in pertinent part denied service connection for a lumbar spine disorder.  The Veteran timely appealed that issue.  

The Veteran testified at a Board hearing before the undersigned in July 2011; a transcript of that hearing is associated with the claims file.

The Board remanded this case for additional development in March 2014.  The case was returned to the Board in June 2015, at which time the Board denied service connection for lumbar spine and bilateral hip disabilities.  The Veteran timely appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In March 2016, the parties jointly agreed to vacate the March 2014 Board decision and remand the case to the Board for further development and clarification.  The case was returned to the Board in June 2016, in compliance with the March 2016 Joint Motion for Remand and Court order; the Board remanded the case for additional development at that time.

During the pendency of the appeal, in a February 2017 rating decision, the agency of original jurisdiction (AOJ)  awarded service connection for the Veteran's bilateral hip disabilities.  Accordingly, the Board finds that issue to be final, and it will no longer be discussed in this decision.  The lumbar spine claim is the sole issue returned to the Board at this time.

The Veteran's claims file has been converted into a paperless claims file via the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  All records in such files have been considered by the Board in adjudicating this matter.  


FINDING OF FACT

The evidence of record is at least in equipoise as to whether the Veteran's degenerative arthritis of the lumbar spine is caused by or due to his service-connected disabilities of his bilateral lower extremities.


CONCLUSION OF LAW

By resolving all reasonable doubt in his favor, the criteria for establishing service connection for degenerative arthritis of the lumbar spine as associated with service-connected disabilities of his bilateral lower extremities, have been met.  38 C.F.R. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  With respect to the claim decided herein, the full award of benefits sought on appeal is being granted at this time.  Consequently, any further discussion respecting the VCAA is not necessary at this time.

Service connection may be granted for disability which is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2016).  Service connection on a secondary basis may not be granted without medical evidence of a current disability and medical evidence of a nexus between the current disability and a service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512-514 (1998); see also Allen v. Brown, 7 Vet. App. 439, 488 (1995) (en banc).

The evidence of record demonstrates that the Veteran has a current diagnosis of 
degenerative arthritis of the lumbar spine, as noted in his most recent December 2016 VA examination report.  Service connection, in pertinent part, has already been established for bilateral cavus deformity, bilateral hip, bilateral thigh, and bilateral knee disabilities.  Consequently, the first two elements of secondary service connection have been met in this case, and this case turns on the nexus element.  

The Veteran underwent a VA examination in September 2016, at which time the VA examiner (Dr. D.O.P.) opined as follows:  

The condition claimed is less likely than not . . . proximately due to or the result of the Veteran's service connected condition.  This Veteran was seen by myself . . . [in October 2014 for a VA lumbar spine examination].  From my writeup: "The Veteran had a single episode of mechanical low back pain on [November 3, 1989] while in service.  This is exceedingly common in the general population, and appears to have resolved without treatment other than analgesics.  He notes onset of back pain 8 years ago.  The first mention I see in the medical record is [December 11, 2009] when he was seen in Podiatry Clinic for his foot disabilities and was also complaining of back pain.  In contrast, at [his primary care] visits he neither mentions nor is found to have any back impairment on exam."  Findings on exam that day (with x-ray documentation) were: mild Lumbar Degenerative Disc Disease and Lumbar Facet Arthropathy.  The Veteran was first diagnosed with Lumbar Facet Arthropathy and Lumbar Degenerative Disc Disease as well as bilateral mild Osteoarthritis of the hips by myself [in October 2014].  The Veteran had a single episode of mechanical low back pain . . . while in service.  This is exceedingly common in the general population, and appears to have resolved without treatment other than analgesics.  More recently he has complained of hip, knee and back pain at some appointments beginning [in December 2009] in Podiatry Clinic, but appointments with his [primary care physician] are silent for any complaints related to his hips/knees/back.  When questioned about the onset of his hips, knees and back pain in [October 2014], he stated that they all began about 8 years prior (about 2006), which is well after his service time.  He is, however, service connected for foot impairments, and now alleges that his other pains are related to and caused by his foot problems.  The foot problems began even prior to service, with notation of high arches on induction . . . and diagnosis of bilateral pes cavus and plantar fasciitis in [November 1989] which became severe and disabling enough for him to be separated for this.  Still, for the foot problems to not have caused any related hip or back issues until about 2006 seems doubtful.  The Veteran is obese, and at age 45 with a BMI of 31 [in July 2016], it is not that unusual to develop arthritis (facet arthropathy) and degenerative disc disease of the lumbar spine as well as mild early osteoarthritis of the hips, as evidenced in 2014 and again today.  Indeed we do not actually have any evidence that he even had pain until [December 2009].  There is no epidemiologic evidence that the Veteran's pes cavus and plantar fasciitis would have caused the current diagnosis of lumbar arthritis and disc disease or hip arthritis.  (Of note: today's exam request does not include a requirement to re-do my [lumbar spine examination].)  I am a board certified full-time VA physician with over 12 years' experience in Disability Medicine, currently employed in the Compensation and Pension Clinic [at VA].  As per both my findings on review and examination in [October 2014] and today, there is no evidence to support the finding of a connection between the Veteran's [service-connected] foot or knee disabilities and his back and hip disabilities.  The issue of Osteoarthritis (OA), or for that matter any joint impairment, potentially affecting a completely separate ipsilateral or contralateral joint comes up frequently in Disability Medicine.  Therefore, I asked Dr. [J.B.] who is board certified in Occupational Medicine and Chief of the Administrative Medicine Service, and Dr. [T.R.], who is board certified in Rehabilitation Medicine and Chief of the Physical Medicine and Rehabilitation Service, both here at [VA] for their opinions.  Dr. [J.B.] did a literature search in the Musculoskeletal literature as well as current UpToDate search and found no solid evidence for other joint involvement.  His opinion in an email to me is dated [February 2015].  Dr. [T.R.] did a similar search [in March 2015] and came largely to the same conclusion.  Her opinion states: "The evidence to suggest OA to one joint in a lower extremity causes pathology in other joints appears to be quite limited."  She cited 3 literature articles, and only one of them noted even the possibility of "increased stress to immediately neighboring or adjacent joints", and increased stress does not necessarily translate into a diagnosis.  Hence, it is less likely than not that the Veteran's diagnosed low back and bilateral hip disabilities were caused (in whole or in part) by a service-connected disability (including the Veteran's bilateral foot and knee disabilities), to include any medication taken for control or treatment of such service-connected disability.  Furthermore, it is less likely than not that the Veteran's diagnosed low back and/or bilateral hip disabilities are aggravated (made worse as shown by comparing the current disability to medical evidence created prior to any aggravation) by a service-connected disability (including the Veteran's bilateral foot and knee disabilities), to include any medication taken for control or treatment of such service-connected disability.  The Veteran does not allege, nor is there any evidence to suggest that any medication he has taken for his [service-connected] foot and knee disabilities has caused or worsened his hip or back problems.

Dr. D.O.P. also opined as follows after performing the December 2016 VA examination of the Veteran's lumbar spine:

I am a board certified full-time VA physician with over 12 years' experience in Disability Medicine, currently employed in the Compensation and Pension Clinic [at VA]. . . . The Veteran had one episode of mechanical low back pain while in service [in November 1989].  This was treated conservatively with analgesics and appeared to have resolved.  I have seen him twice previously [for VA examinations].  When I saw him [in October 2014] I noted that he alleged he had onset of back pain about 8 years prior.  That would have been about 2006, some 15 years post-discharge.  There are records from the Podiatry Clinic beginning 
[in December 2009] detailing knee, hip and back pain in addition to the foot pain for which he was seen, and for which he is appropriately [service connected].  There is nothing about back pain in his [primary care] notes from that time frame.  My exam from [October 2014] notes new diagnoses of Lumbar Facet Arthropathy and Lumbar Degenerative Disc Disease.  He was seen in [primary care] Clinic [in May, August and October 2015 and June 2016], all with no complaints of back problems or findings on exam.  He did have a foot infection with hospitalization during the summer, but no mention of back problems during that time either, in spite of many opportunities to mention it in workups by Podiatry and Physical Therapy.  In [September 2016] I [] offered an Opinion, [which he quoted verbatim, as noted above.]  The Veteran does not allege, nor is there any evidence to suggest that any medication he has taken for his [service-connected] foot and knee disabilities has caused or worsened his hip or back problems.  Furthermore, I do not see any real evidence in the progression of the chronic degenerative conditions that this Veteran has affecting his hips and lower back suggesting that his foot and/or knee impairment have aggravated the progression of disease.  These are chronic degenerative conditions affecting a large segment of the aging population, and did not become manifest until about 15 years after this Veteran's military discharge.  They (the hip arthritis and the back facet arthropathy and degenerative disc disease) have gradually gotten worse over the past decade as one would expect, and do not seem to be related to his foot/knee impairment problems.  Is it at least as likely as not that the Veteran's diagnosed low back and bilateral hip disabilities were caused (in whole or in part) by a service-connected disability (including the Veteran's bilateral foot and knee disabilities), to include any medication taken for control or treatment of such service-connected disability?  Much as I stated in [September 2016], it is less likely than not that the Veteran's diagnosed low back and bilateral hip disabilities were caused (in whole or in part) by a service-connected disability (including the Veteran's bilateral foot and knee disabilities), to include any medication taken for control or treatment of such service-connected disability.  If not, is it at least as likely as not that the Veteran's diagnosed low back and/or bilateral hip disabilities are aggravated (made worse as shown by comparing the current disability to medical evidence created prior to any aggravation) by a service-connected disability (including the Veteran's bilateral foot and knee disabilities), to include any medication taken for control or treatment of such service-connected disability?  It is less likely than not that the Veteran's diagnosed low back and/or bilateral hip disabilities are aggravated (made worse as shown by comparing the current disability to medical evidence created prior to any aggravation) by a service-connected disability (including the Veteran's bilateral foot and knee disabilities), to include any medication taken for control or treatment of such service-connected disability.

However, another VA examiner, Dr. R.G.R., who performed a bilateral hip VA examination in December 2016, opined as follows:  

It is likely that the cause of the [Veteran]'s condition is altered biomechanics due to a foot condition.  It is likely that long marches in full military gear, contributed to his current symptomology.  It is well known that people, who alter their gait and station due to a painful foot, knee or hip condition, over time, can develop pain and degeneration in the low back.  Furthermore, according to medical records, on [October 21, 2014, Dr. D.O.P.] noted that radiologic studies had been performed showing DJD of the lumbar spine; he noted that the record showed that [the Veteran] complained of low back pain in [December 2009] to his podiatrists.  Moreover, a letter from his chiropractor Dr. E.C.D. on [July 4, 2011] stating that his back and hip pain increased over the years due to his pes cavus.  Therefore, it is my opinion that the Veteran's current low back condition is at least as likely as not proximately due to and/or the result of the Veteran's service-connected bilateral foot and knee disabilities.

Dr. R.G.R. clarified in an addendum opinion as follows: 

The claimed condition, which clearly and unmistakably existed prior to service, was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness. . . . I have no documentation that he had low back pain prior to military service.  Furthermore, the [the Veteran] denies ever having had back pain prior to entering the military.  Records show that initial complaints came after marches during service.  It is likely that his painful foot condition would have led to hip and back pain during military service.  Therefore, the Veteran's low back pain was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event or illness.

After weighing the VA examiners' opinions against each other, the Board must find that the evidence is at the very least in equipoise as to whether the Veteran's service-connected disabilities of his bilateral lower extremities, to include feet, knees, hips and thighs, caused the Veteran's lumbar spine disability.  Significantly, Dr. D.O.P's opinions rely on other specialists, who merely reviewed medical literature and did not examine the Veteran, to inform his opinions; he also did not address the Veteran's altered station and gait due to his service-connected disabilities, which as noted by Dr. R.G.R. is a "well-known" medical principle, as a potential etiological cause of the Veteran's lumbar spine disability.  

Consequently, in such cases where the evidence is in equipoise, the benefit of the doubt is resolved in favor of the Veteran.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).  Accordingly, service connection for degenerative arthritis of the lumbar spine as associated with service-connected disabilities of the bilateral lower extremities is warranted based on the evidence of record at this time.  See 38 C.F.R. §§ 3.102, 3.310.  In so reaching that conclusion, the Board has appropriately applied the benefit of the doubt doctrine in this case.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102.


ORDER

Service connection for degenerative arthritis of the lumbar spine is granted.  




____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


